IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44325

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 820
                                                )
       Plaintiff-Respondent,                    )    Filed: December 20, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
LACEY MARIE RIOS,                               )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order revoking probation and executing previously suspended sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Lacey Marie Rios pled guilty to felony driving under the influence. I.C. §§ 18-8004 and
18-8005(6). The district court sentenced Rios to a unified term of ten years, with a minimum
period of confinement of three years, but after a period of retained jurisdiction, suspended the
sentence and placed Rios on probation. Subsequently, Rios admitted to violating the terms of the
probation, and the district court consequently revoked probation and ordered execution of the
original sentence. On appeal, Rios does not challenge the district court’s decision to revoke
probation, but argues only that her sentence is excessive.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion.
       Therefore, the order revoking probation and directing execution of Rios’s previously
suspended sentence is affirmed.




                                                  2